Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on (6/25/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes the limitation 
  “wherein the dielectric constant and shape of each of the plurality of layers are determined to alleviate a change in electric field that is caused as the focus ring is etched”
This function and the structure pointed to by this function are both unclear for the following reason.
It is noted that the focus ring gets etched during plasma processing, which causes the plasma sheath and electric field at substrate boundary to be distorted and the plasma processing 
Therefore, alleviation of change in the electric field statically by choice of a structure of focus ring is unclear. The specification appears to repeat the said limitation several time without however explaining what is meant by this limitation.   
For the examination it is assumed to be according to the dependent claims which recite the details of the focus ring.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Endoh et al (US 8124539). 
Endoh et al disclose a substrate processing apparatus comprising: a processing chamber (Fig 1); a chuck configured to support the substrate (25a); and a focus ring disposed to surround an edge of the chuck (30, 48), wherein the focus ring includes a plurality of layers having different dielectric constants (30b, 30a, 30c, 30d, 30e). 
The limitation “wherein the dielectric constant and shape of each of the plurality of layers are determined to alleviate a change in electric field that is caused as the focus ring is etched” is unclear. However the details of the focus ring recited through dependent claims are dealt with accordingly in this office action.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lim et al (US 20160343547).
Lim et al disclose a substrate processing apparatus comprising: a processing chamber (Fig 1); a chuck configured to support the substrate (114); and a focus ring disposed to surround an edge of the chuck (131), wherein the focus ring includes a plurality of layers having different dielectric constants (500, 510, 520530540). 
The limitation “wherein the dielectric constant and shape of each of the plurality of layers are determined to alleviate a change in electric field that is caused as the focus ring is etched” is unclear. However the details of the focus ring recited through dependent claims are dealt with accordingly in this office action.

Regarding claim 6 reinforcement layer could include plurality of layers (Fig 11 and 13). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 6 are also rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20160343547) in view of Bhadri Vardarajan (US 20140356549).
Regarding claim 2 the dielectric constant of top reinforcement layer being diamond (Abstract, Fig 3 500) is high and the base layer could include Silicon carbide or be made of quartz which is low in dielectric constant. 
. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 8124539) in view of Joung Kim (WO 2018/117557).
(Joung Kim (US 20200043757) being equivalent and being in English is used for reference.)
Endoh et al disclose a substrate processing apparatus comprising: a processing chamber (Fig 1); a chuck configured to support the substrate (25a); and a focus ring disposed to surround an edge of the chuck (30, 48), wherein the focus ring includes a plurality of layers having different dielectric constants (30b, 30a, 30c, 30d, 30e). 
Regarding claim 2 Endoh discloses reinforcement layer 30b being of silicon and base layer made of silicon oxide (Col 11 lines 59-63). Therefore reinforcement layer is of higher dielectric constant. 
Regarding claims 2 and 3, however the particular structure claimed is not shown by Endoh et al but shown by Joung Kim (Fig 2). 
It would have been obvious to have the structure disclosed by Joung Kim since a particular structure (including dielectric constant, conductivity and height) of a focus ring allows for a desired plasma sheath. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 8124539) in view of Joung Kim (WO 2018/117557) and Nezu et al (US 2004/0074605).

Nezu et al disclose a focus ring formed from combining different materials in several shapes (Fig 2, 4A-4C, 5, 7A-7C). Nezu teaches distribution of plasma density over the peripheral region affected by the way the different regions of the focus ring are formed by combining different materials (adjustment members) including dielectric and conductor parts (Abstract). Nezu discloses for example variation of thickness as in Fig 7C and gradual increase of thickness as in Fig 7A and change of thickness of adjustment portion 28Y in Fig 7B. It is well understood that every other thig being equal, the plasma sheath follows the contour of the focus ring. 
Controlling the thickness and the composition of the materials according to dielectric constant one would be able to control plasma sheath, control coupling by control of dielectric constant, control plasma density and etch rate. It is also noted that the thickness could not be increased too much as that would make the plasma sheath and magnetic field unsuitable for processing at the substrate boundary.  
Therefore, it would have been obvious for one of ordinary skill in the art to control the thickness of each layer of the focus ring to increase the life of the ring while optimize the process.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 8124539) in view of Joung Kim (WO 2018/117557) and Lim et al (US 20160343547).
Endoh et al and Joung Kim as disclosed above do not disclose plurality of sub-reinforecement layers as claimed in claim 6.

Since plurality of layers provide even more precise control of conductivity and power coupling with protection of the focus ring, it would have been obvious for one of ordinary skill in the art to use sub-reinforcement layers as taught by Lim et al.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al (US 8124539) in view of Joung Kim (WO 2018/117557) and Lim et al (US 20160343547) and Nezu et al (US 2004/0074605).
Endoh et al in view of Joung Kim and Lim et al disclose plurality of sub-reinforcement layers but do not disclose thick ness control as recited in these claims.
As discussed in above in Nezu et al, thickness and materials properties together have an effect not only for protection (by reducing etching of focus ring) but also on the plasma sheath and electric field.
Therefore controlling properties of the sub-reinforcement layers as well as their individual thickness would have been obvious for one of ordinary skill in the art at the time of invention.
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20160343547) in view of Nezu et al (US 2004/0074605).

As discussed in above in Nezu et al, thickness and materials properties together have an effect not only for protection (by reducing etching of focus ring) but also on the plasma sheath and electric field.
Therefore controlling properties of the sub-reinforcement layers as well as their individual thickness would have been obvious for one of ordinary skill in the art at the time of invention.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150116689) in view of Endoh et al (US 8124539).
Lee et al disclose a substrate support comprising: a base plate made of an insulator (Fig 1 270 and Para 72); a chuck configured to support the substrate (210); a main body provided between the base plate and the chuck (230); and a focus ring disposed to surround an edge of the chuck (240). 
Regarding a ring supporter configured to support the focus ring with respect to the base plate, main body 230 would be a ring supporter integrated with its main body function.
Lee et al do not disclose the focus ring including a base layer and a reinforcement layer having a dielectric constant higher than that of the base layer and laminated on the base layer.
As discussed above, Endoh et al disclose a substrate processing apparatus comprising: a processing chamber (Fig 1); a chuck configured to support the substrate (25a); and a focus ring disposed to surround an edge of the chuck (30, 48), wherein the focus ring includes a plurality of layers having different dielectric constants (30b, 30a, 30c, 30d, 30e). Endoh discloses 
It would have been obvious for one of ordinary skill in the art to have a focus ring of the configuration taught by Endoh since a configuration was found to have process related control of plasma sheath and electric field.

Claims 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150116689) in view of Endoh et al (US 8124539) and Joung Kim (WO 2018/117557).
Lee et al in view of Endoh et al do not disclose particular structure of the focus ring as disclosed in these claims.
The claimed structure is however disclosed by Joung Kim (Fig 2). 
It would have been obvious to have the structure disclosed by Joung Kim since a particular structure (including dielectric constant, conductivity and height) of a focus ring allows for a desired plasma sheath and electric field.

Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150116689) in view of Endoh et al (US 8124539), Joung Kim (WO 2018/117557) and Nezu et al (US 2004/0074605).
Lee et al in view of Endoh et al and Joung Kim as disclosed above do not disclose thickness distribution as claimed in these claims. 

Therefore controlling properties of the sub-reinforcement layers as well as their individual thickness would have been obvious for one of ordinary skill in the art at the time of invention.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150116689) in view of Endoh et al (US 8124539), Joung Kim (WO 2018/117557) and Lim et al (US 20160343547).
Lee et al in view of Endoh et al and Joung Kim as disclosed above do not disclose plurality of sub-reinforecement layers.
Lim et al disclose a substrate processing apparatus comprising: a processing chamber (Fig 1); a chuck configured to support the substrate (114); and a focus ring disposed to surround an edge of the chuck (131), wherein the focus ring includes a plurality of layers having different dielectric constants (500, 510, 520530540). Regarding claim 6 reinforcement layer could include plurality of layers (Fig 11 and 13). 
Since plurality of layers provide even more precise control of conductivity and power coupling with protection of the focus ring, it would have been obvious for one of ordinary skill in the art to use sub-reinforcement layers as taught by Lim et al.

Claims 9-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150116689) in view of Lim et al (US 20160343547).

Lee et al do not disclose the focus ring including a base layer and a reinforcement layer having a dielectric constant higher than that of the base layer and laminated on the base layer and the particular structure as claimed in claim 10, 11, 16 and 17.
Lim et al disclose a substrate processing apparatus comprising: a processing chamber (Fig 1); a chuck configured to support the substrate (114); and a focus ring disposed to surround an edge of the chuck (131), wherein the focus ring includes a plurality of layers having different dielectric constants (500, 510, 520530540). Lim et al further disclose the claimed structure. Also the reinforcement layer of diamond (Abstract, Fig 3 500) is high with respect to base layer which could be quartz (Para 93). Diamond has dielectric constant of 5.7 and quartz 3.8. Reinforcement layer could include plurality of layers (Fig 11 and 13). 
Since plurality of layers provide even more precise control of conductivity and power coupling with protection of the focus ring, it would have been obvious for one of ordinary skill in the art to use sub-reinforcement layers as taught by Lim et al. Also regarding the particular structure, it would have been obvious to have the structure disclosed by Lim et al since a particular structure (including dielectric constant, conductivity and height) of a focus ring allows for a desired plasma sheath. 

Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150116689) in view of Lim et al (US 20160343547) and .
Lee et al in view of Lim et al as disclosed above do not disclose thickness distribution as claimed in these claims. 
As discussed above in Nezu et al, thickness and materials properties together have an effect not only for protection (by reducing etching of focus ring) but also on the plasma sheath and electric field.
Therefore controlling properties of the sub-reinforcement layers as well as their individual thickness would have been obvious for one of ordinary skill in the art at the time of invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hao et al (US 20180190526) discloses a focus ring assembly including plurality of layers of different dielectric constants since using different materials (Fig 1). Hao et al teach that a combination of rings of different materials may provide characteristics related to process uniformity and desired electrical or RF coupling (Para 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716